UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C.20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-34027 Fund.com Inc. (Exact name of Registrant as specified in its charter) Delaware 30-0284778 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 14 Wall Street, 20th Floor New York, NY 10005 (Address of Principal Executive Offices) (ZIP Code) (212)618-1633 (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On August 13, 2009 there were44,087,335 shares of the issuer's Class A common stock, par value $.001 per share, outstanding and 6,387,665 shares of the issuer’s Class B common stock, par value $.001, outstanding. FUND.COM INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets June 30, 2009 (unaudited) and December 31, 2008 (audited) 3 Consolidated Statements of Operations (unaudited) Three and six months endedJune 30, 2009 and 2008 4 Consolidated Statements of Cash Flows (unaudited) SixmonthsendedJune 30, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure About Market Risks 27 Item 4T Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1.A Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 2 FUND.COM INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS FOR THE PERIOD ENDING JUNE 30, 2, 2008 June 30, 2009 December 31, 2008 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ 7,398 $ 158,083 Total current assets 7,398 158,083 Property, plant and equipment, net 1,788 122 Intangible Assets, net 9,999,500 9,999,500 Certificate of Deposit 21,638,333 21,138,333 Minority Interest 250,892 106,333 TOTAL ASSETS $ 31,897,911 $ 31,402,371 LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable $ 1,630,867 $ 1,085,210 Accrued payroll 260,738 - Accrued interest 33,780 - Advances from shareholders 23,580 23,580 Notes Payable 723,500 443,000 Total current liabilities 2,672,465 1,551,790 TOTAL LIABILITIES 2,672,465 1,551,790 STOCKHOLDERS' EQUITY: Preferred stock, 10,000,000 shares authorized, none issued and outstanding - - Class A Common stock, $0.001 par value, 100,000,000 shares authorized; 44,087,335 shares issued and outstanding 44,087 44,087 Class B Common stock, $0.001 par value, 10,000,000 shares authorized; 6,387,665 shares issued and outstanding 6,388 6,388 Additional paid-in-capital 34,510,875 33,492,056 Accumulated deficit during the Development Stage (5,335,904 ) (3,691,950 ) Total stockholders' equity 29,225,446 29,850,581 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 31,897,911 $ 31,402,371 The accompanying notes are an integral part of these consolidated financial statements 3 FUND.COM INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 FOR THE PERIOD SEPTEMBER 20, 2007 (INCEPTION) THROUGH JUNE 30, 2009 Three Months Three Months Six Months Six Months September 20, 2007 (Inception) Ended Ended Ended Ended through June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 June 30, 2009 Revenue $ 10,342 $ - $ 20,342 $ - $ 20,342 Costs of revenue - Gross profit 10,342 - 20,342 - 20,342 Operating expense 1,106,748 1,064,296 2,309,088 1,764,046 7,248,414 Loss from operations before interest income and provision for (benefit from) income tax (1,096,406 ) (1,064,296 ) (2,288,746 ) (1,764,046 ) (7,228,072 ) Other income - 1,754 Interest income 250,003 250,288 500,233 500,288 1,639,715 Income tax expense - (193 ) 250,003 250,288 500,233 500,288 1,641,276 Minority interest 100,714 10,213 144,559 28,550 250,892 Net loss (745,689 ) (803,795 ) (1,643,954 ) (1,235,208 ) (5,335,904 ) Net loss per common share - basic and diluted (Class A & B) $ (0.01 ) $ (0.02 ) $ (0.03 ) $ (0.03 ) $ (0.11 ) Weighted average number of shares outstanding: during the period - basic and diluted (Class A) 43,829,002 34,050,000 43,829,002 34,050,000 43,829,002 Weighted average number of shares outstanding: during the period - basic and diluted (Class B) 6,387,665 6,387,665 6,387,665 6,387,665 6,387,665 The accompanying notes are an integral part of these consolidated financial statements 4 FUND.COM INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 FOR THE PERIOD SEPTEMBER 20, 2007 (INCEPTION) THROUGH JUNE 30, 2009 Six Months Six Months September 20, 2007 (Inception) Ended Ended through June 30, 2009 June 30, 2008 June 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,643,954 ) $ (1,235,208 ) $ (5,335,904 ) Adjustments to reconcile net loss to net cash used in operating activities: Compensation recognized under stock incentive plan 1,018,818 561,005 2,899,785 Minority interest (144,559 ) (28,550 ) (250,892 ) Changes in assets and liabilities: Increase in accounts payable 545,657 488,128 1,630,867 Increase in accrued payroll 260,738 - 260,738 Increase in accrued interest 33,780 - 33,780 Accrued interest from certificate of deposit (500,000 ) (500,000 ) (1,638,333 ) Net cash used in operating activities (429,519 ) (714,625 ) (2,399,959 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Property, Plant and Equipment (1,666 ) - (1,788 ) Certificate of deposit - - (20,000,000 ) Purchase of intangible asset - - (9,999,500 ) Net cash used ininvesting activities (1,666 ) - (30,001,288 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock - 455,000 31,661,565 Proceeds from Notes Payable 280,500 - 723,500 Advances from shareholders - - 77,150 Repayment of shareholders advances - (42,420 ) (53,570 ) Net cash provided by financing activities 280,500 412,581 32,408,645 INCREASE (DECREASE) IN CASH (150,685 ) (302,045 ) 7,398 CASH, BEGINNING OF YEAR 158,083 605,348 - CASH, END OF PERIOD $ 7,398 $ 303,303 $ 7,398 Supplemental Disclosures Cash paid during the year for interest $ - $ - $ - Cash paid during the year for taxes $ - $ - $ - Supplemental disclosure of non-cash financing activities Compensation recognized under stock incentive plan $ 1,018,818 $ 561,005 $ 2,899,785 The accompanying notes are an integral part of these consolidated financial statements 5 FUND.COM INC. (A Development Stage Company) Notes to the Consolidated Financial Statements For period ended June 30, 2009 and for the period September 20, 2007 (inception) through
